Action to recover damages for personal injuries sustained by plaintiff on a public highway when struck by a truck owned and under the control of the corporate defendants and operated by the individual defendant. Judgment in favor of the plaintiff and against the defendants reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce the verdict to the sum of $2,500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict is excessive. Close, P. J., Hagarty, Johns ton, Adel and Lewis, JJ., concur.